Holmes, J.
This case comes before us upon exceptions to the entry of judgment upon a recognizance given in a criminal case in the Superior Court. The facts upon which it is contended that the recognizance is void are, first, that one of the defendants is a married woman, and owns real estate in which her husband has an initiate right of curtesy, and that he did not consent to her making the contract; and, secondly, that a recognizance substantially similar in all respects had been entered into by the parties before the police court, and that the Superior Court had no right to require the one in suit.
Both grounds are insufficient. The first contention is disposed of by the statute as to married women. Pub. Sts. c. 147, *472§§ 2, 7. With regard to the second, whatever may be the practice elsewhere, Regina v. Shirley, 7 Jur. 1038, it is the established practice here when the prisoner is before the court to oi’der a new recognizance if the court believes or apprehends that the old one is insufficient. No doubt that was, the case "here, and upon further examination the sureties satisfied the court of their sufficiency. There is no ground for the suggestion that it was requiring excessive bail, even if the second recognizance did not supersede the first, which we do not intimate. It is unnecessary to consider other answers to this part of the case.
Some suggestion of variance was made in the answers, but it is enough to say that this was waived in the Superior Court.

Exceptions overruled.